DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 7/21/2020.
Claims 1-20 are currently pending and have been examined.
International Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 7/23/2019.  It is noted, however, that applicant has not filed a certified copy of the IN 201941029811 application as required by 37 CFR 1.55.
Information Disclosure Statement
	All references listed in the IDS dated 7/21/2020 have been considered.
Claim Objections
Claim 20 is objected to because of the following informality:  “The offline to online booking system of Claim 18” should read “The booking system of Claim 18,” as no “offline to online booking system” is disclosed in Claim 18.  Appropriate correction is required.
Claim Interpretation
In light of the specification, the claimed “offline to online booking” and the “conversion” thereof is interpreted to indicate a booking process wherein the passenger initially identifies the vehicle intended for booking manually (e.g., the passenger sees the vehicle), then continues a reservation process of the vehicle via the passenger device (and the network connection thereof to other computing entities).  This term is not interpreted to indicate a change in network connection state of the passenger device.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 1, the limitations of scanning, by a passenger device, one of a quick response (QR) code or a near-field communication (NFC) sticker associated with the street-hailed vehicle for retrieving QR or NFC information, respectively, wherein the QR or NFC information includes at least one of driver or vehicle information associated with the street-hailed vehicle; transmitting, by the passenger device to a transportation server via a communication network, the retrieved QR or NFC information for initiating an offline to online booking of the street-hailed vehicle; receiving, by the passenger device from the transportation server via the communication network, allocation information indicating at least allocation of the street- hailed vehicle to a passenger; wherein a driver of the street-hailed vehicle transports the passenger from a current location to a destination location based on the allocation information, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated subcategories of commercial or legal interactions, or managing personal behavior or relationships or interactions between people.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a passenger device, QR code or NFC sticker information associated with the street-hailed vehicle, a transportation service, a communication network, and wherein the allocation information is received based on successful conversion of the offline to online booking of the street-hailed vehicle by the transportation server, when the street-hailed vehicle is available for the allocation.  The passenger device, the transportation service, and the communication network amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  QR code or NFC sticker information associated with the street-hailed vehicle, and wherein the allocation information is received based on successful conversion of the offline to online booking of the street-hailed vehicle by the transportation server, when the street-hailed vehicle is available for the allocation amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
	Regarding Claims 10 and 18, the limitations of receiving, by a transportation server from a passenger device via a communication network, quick response (QR) or near-field communication (NFC) information corresponding to a QR code or an NFC sticker, respectively, associated with the street- hailed vehicle, wherein the QR or NFC information is received when the passenger device scans the QR code or the NFC sticker to retrieve the QR or NFC information based on an offline to online booking of the street-hailed vehicle initiated by a passenger; processing, by the transportation server, the received QR or NFC information to determine an availability of the street-hailed vehicle for allocation to the passenger; allocating, by the transportation server, the street-hailed vehicle to the passenger based on successful conversion of the offline to online booking of the street-hailed vehicle when the street-hailed vehicle is available for the allocation; transmitting, by the transportation server to at least one of the passenger device or a driver device of a driver associated with the street-hailed vehicle via the communication network, allocation information indicating at least the allocation of the street-hailed vehicle to the passenger; and wherein the driver transports the passenger from a current location to a destination location based on the allocation information, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated subcategories of commercial or legal interactions, or managing personal behavior or relationships or interactions between people.  Additionally, the limitations of processing, by the transportation server, the received QR or NFC information to determine an availability of the street-hailed vehicle for allocation to the passenger; and allocating, by the transportation server, the street-hailed vehicle to the passenger based on successful conversion of the offline to online booking of the street-hailed vehicle when the street-hailed vehicle is available for the allocation, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite observations, evaluations, judgments, and opinions.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a booking system for a street-hailed vehicle, the booking system comprising circuitry; a passenger device, a transportation server, a communication network, QR code or NFC sticker information associated with the street-hailed vehicle, wherein the QR or NFC information includes at least one of driver or vehicle information associated with the street-hailed vehicle, and a driver device.  
The booking system for a street-hailed vehicle, the booking system comprising circuitry; the passenger device, the transportation server, the communication network, and the driver device amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  QR code or NFC sticker information associated with the street-hailed vehicle, and wherein the QR or NFC information includes at least one of driver or vehicle information associated with the street-hailed vehicle amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than using a computer as a tool to perform an abstract idea, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-9, 11-17, and 19-20, describing various additional limitations to the method of Claim 1, the method of Claim 10, or the system of Claim 18 amount to substantially the same unintegrated abstract idea as Claim 1, Claim 10, or Claim 18 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses transmitting, by the passenger device to the transportation server or a driver device of the driver via the communication network, the destination location specified by the passenger by way of a service application that runs on the passenger device (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.  
Claims 3 and 12 disclose tracking, by the passenger device via the communication network, real-time ride information by way of a service application that runs on the passenger device (an abstract idea in the form of a certain method of organizing human activity and a mental process), wherein the real-time ride information includes at least one of position information, route information, direction information, fare information, and ride distance and time information associated with an ongoing ride (generally linking the use of a judicial exception to a particular technological environment or field of use), which do not integrate the claims into a practical application.  
Claims 4 and 13 disclose sharing, by the passenger device via the communication network, the real-time ride information with one or more preferred contacts of the passenger by way of the service application, wherein the sharing is based on a sharing request initiated by the passenger (extra-solution activity), which does not integrate the claims into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).
Claim 5 discloses querying, by the passenger device via the communication network, one of a database server or the transportation server to access one or more emergency identifiers, wherein the querying is based on an access request initiated by the passenger in an event of an emergency incident (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claims 6 and 14 disclose activating, by the passenger device via the communication network, at least one of an image-capturing device and an audio-capturing device associated with the street-hailed vehicle to capture in-vehicle activities of the street-hailed vehicle, wherein the activating is based on an activation request initiated by the passenger (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claims into a practical application.
Claims 7 and 15 disclose sharing, by the passenger device via the communication network, a live feed of the in-vehicle activities with one or more preferred contacts of the passenger, wherein the sharing is based on a sharing request initiated by the passenger (insignificant extra-solution activity), which does not integrate the claims into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).
Claim 8 discloses further comprising transmitting, by the passenger device to the transportation server via the communication network, an electronic transaction request to make an online payment corresponding to a ride fare, wherein the transmitting is based on an online payment mode selected by the passenger (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.  
Claims 9 and 17 disclose controlling, by the passenger device, one or more in-vehicle features associated with heating, ventilation, and air conditioning (HVAC) and infotainment, based on one or more feature-related requests initiated by the passenger (insignificant extra-solution activity), which does not integrate the claims into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional.  The controlling of one or more of the claimed in-vehicle features, particularly as described in Paragraphs 0026, 0033, 0043, 0060, 0062, and 0078 of the specification, is described at such a high degree of generality that one skilled in the art at the time of filing would understand it to be well-understood, routine, and conventional based on the standards of 112(a).  
Claim 11 discloses receiving, by the transportation server from at least one of the passenger device or the driver device via the communication network, the destination location specified by the passenger (an abstract idea in the form of a certain method of organizing human activity), wherein the destination location is located on a digital map to facilitate navigation from the current location to the destination location (generally linking the use of a judicial exception to a particular technological environment or field of use), which do not integrate the claim into a practical application.  
Claim 16 discloses receiving, by the transportation server from the passenger device via the communication network, an electronic transaction request initiated by the passenger to make an online payment corresponding to a ride fare (an abstract idea in the form of a certain method of organizing human activity); and wherein the ride fare is obtained from the passenger based on processing of the electronic transaction request (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.  
Claim 19 discloses a Markush group providing the functionality of Claims 4/13, 5, 6/14, or 7/15.  These alternative functionalities do not integrate the claim into a practical application for the same reasons as respectively described above.
Claim 20 discloses a Markush group providing the functionality of Claims 16 or 9/17.  These alternative functionalities do not integrate the claim into a practical application for the same reasons as respectively described above.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 8-10, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (PGPub 20140278555) (hereafter, “Johnson”) in view of Hodge et al (PGPub 20200349666) (hereafter, “Hodge”). 
Regarding Claim 1, Johnson discloses:
scanning, by a passenger device, one of a quick response (QR) code or a near-field communication (NFC) sticker associated with the street-hailed vehicle for retrieving QR or NFC information, respectively, wherein the QR or NFC information includes at least one of driver or vehicle information associated with the street-hailed vehicle (¶ 0052-0054, 0096, 0108; Figs. 11-12; mobile device may comprise a scanner for reading barcodes/QR codes and/or an RFID reader; user uses mobile device to capture a bar/QR code or read an RFID tag of the vehicle; car identifier encoded by bar/QR code or RFID tag);
transmitting, by the passenger device to a transportation server via a communication network, the retrieved QR or NFC information for initiating an offline to online booking of the street-hailed vehicle (¶ 0097-0098, 0103; Figs. 1, 11-12; mobile device communicates the photographs to the rental computer system); and 
receiving, by the passenger device from the transportation server via the communication network, allocation information indicating at least allocation of the street-hailed vehicle to a passenger, wherein the allocation information is received based on successful conversion of the offline to online booking of the street-hailed vehicle by the transportation server, when the street-hailed vehicle is available for the allocation (¶ 0083, 0085, 0102-0103, 0151; Fig. 12; rental computer system will check for any retrieved rental vehicle reservation records with respect to the rental vehicle that are deemed to overlap with the desired rental by the walk-up customer; if there is no deemed overlap, the rental computer system will communicate rental authorization information to the rental vehicle identified by the extracted car identifier; a confirmation of the reservation can be displayed on the customer's mobile device via the mobile application).  
Johnson does not explicitly disclose but Hodge does disclose wherein a driver of the vehicle transports the passenger from a current location to a destination location based on the allocation information (¶ 0085-0086, 0159; passenger enters a rideshare vehicle to be driven to a destination; request connected to a particular driver; particular driver verified).  Johnson additionally discloses wherein the vehicle is the street-hailed vehicle (¶ 0094, 0103; walk-up rentals).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle reservation functionality of Hodge with the vehicle reservation system of Johnson because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Hodge are applicable to the base device (Johnson), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	Regarding Claims 10 and 18, Johnson discloses:
a booking system for a street-hailed vehicle, the booking system comprising circuitry (¶ 0049-0051, 0094, 0103; Figs. 1-3); 
receiving, by a transportation server from a passenger device via a communication network, quick response (QR) or near-field communication (NFC) information corresponding to a QR code or an NFC sticker, respectively, associated with the street- hailed vehicle, wherein the QR or NFC information is received when the passenger device scans the QR code or the NFC sticker to retrieve the QR or NFC information based on an offline to online booking of the street-hailed vehicle initiated by a passenger, and wherein the QR or NFC information includes at least one of driver or vehicle information associated with the street-hailed vehicle (¶ 0052-0054, 0096-0098, 0103, 0108; Figs. 1, 11-12; mobile device may comprise a scanner for reading barcodes/QR codes and/or an RFID reader; user uses mobile device to capture a bar/QR code or read an RFID tag of the vehicle; car identifier encoded by bar/QR code or RFID tag; mobile device communicates the photographs to the rental computer system);
processing, by the transportation server, the received QR or NFC information to determine an availability of the street-hailed vehicle for allocation to the passenger (¶ 0083, 0085, 0100, 0102-0103; Fig. 12; rental computer system extracts the car identifier from the bar/QR code; rental computer system will check for any retrieved rental vehicle reservation records with respect to the rental vehicle that are deemed to overlap with the desired rental by the walk-up customer);
allocating, by the transportation server, the street-hailed vehicle to the passenger based on successful conversion of the offline to online booking of the street-hailed vehicle when the street-hailed vehicle is available for the allocation (¶ 0083, 0085, 0102-0103, 0151; Fig. 12; rental computer system will check for any retrieved rental vehicle reservation records with respect to the rental vehicle that are deemed to overlap with the desired rental by the walk-up customer; if there is no deemed overlap, the rental computer system will communicate rental authorization information to the rental vehicle identified by the extracted car identifier); and
transmitting, by the transportation server to at least one of the passenger device or a driver device of a driver associated with the street-hailed vehicle via the communication network, allocation information indicating at least the allocation of the street-hailed vehicle to the passenger (¶ 0083, 0085, 0102-0103, 0151; Fig. 12; rental computer system will check for any retrieved rental vehicle reservation records with respect to the rental vehicle that are deemed to overlap with the desired rental by the walk-up customer; if there is no deemed overlap, the rental computer system will communicate rental authorization information to the rental vehicle identified by the extracted car identifier; a confirmation of the reservation can be displayed on the customer's mobile device via the mobile application).
Johnson does not explicitly disclose but Hodge does disclose wherein the driver transports the passenger from a current location to a destination location based on the allocation information (¶ 0085-0086, 0159; passenger enters a rideshare vehicle to be driven to a destination; request connected to a particular driver; particular driver verified).  
	The motivation to combine remains the same as for Claim 1.
	Regarding Claim 2, Johnson in view of Hodge discloses the limitations of Claim 1.  Johnson does not explicitly disclose but Hodge does disclose transmitting, by the passenger device to the transportation server or a driver device of the driver via the communication network, the destination location specified by the passenger by way of a service application that runs on the passenger device (¶ 0085; Fig. 1; user inputs a desired destination via a mobile application on their mobile device).  The motivation to combine remains the same as for Claim 1.
	Regarding Claim 5, Johnson in view of Hodge discloses the limitations of Claim 1.  Johnson does not explicitly disclose but Hodge does disclose querying, by the passenger device via the communication network, one of a database server or the transportation server to access one or more emergency identifiers, wherein the querying is based on an access request initiated by the passenger in an event of an emergency incident (¶ 0151-0152; a passenger or driver in a rideshare vehicle can request help from other nearby vehicles).  The motivation to combine remains the same as for Claim 1.
	Regarding Claim 8, Johnson in view of Hodge discloses the limitations of Claim 1.  Johnson additionally discloses transmitting, by the passenger device to the transportation server via the communication network, an electronic transaction request to make an online payment corresponding to a ride fare, wherein the transmitting is based on an online payment mode selected by the passenger (¶ 0118; GUI screen is configured to solicit payment information from the customer (e.g., for payment by credit card, debit card, PayPal, or the like); after receipt of the customer's payment information, the mobile device can communicate this payment information to the rental computer system).  
	Regarding Claims 9 and 17, Johnson in view of Hodge discloses the limitations of Claims 1 and 10 respectively.  Johnson does not explicitly disclose but Hodge does disclose controlling, by the passenger device, one or more in-vehicle features associated with heating, ventilation, and air conditioning (HVAC) and infotainment, based on one or more feature-related requests initiated by the passenger (¶ 0120, 0136; client device includes a "demo" mode wherein a passenger's smartphone is linked to a client device to that the smartphone mimics the actual client device; a passenger may use client device to control a limited number of operations of the vehicle, including radio volume/power and climate controls).  The motivation to combine remains the same as for Claim 1.
Regarding Claim 19, Johnson in view of Hodge discloses the limitations of Claim 18.  Johnson does not explicitly disclose but Hodge does disclose share real-time ride information with one or more preferred contacts of the passenger, based on a sharing request initiated by the passenger, provide one or more emergency identifiers to the passenger, based on an access request initiated by the passenger in an event of an emergency incident, activate at least one of an image-capturing device and an audio-capturing device associated with the street-hailed vehicle to capture in-vehicle activities of the street-hailed vehicle, based on an activation request initiated by the passenger, or share a live feed of the in-vehicle activities with the one or more preferred contacts, based on a sharing request initiated by the passenger (¶ 0151-0152; a passenger or driver in a rideshare vehicle can request help from other nearby vehicles).  The motivation to combine remains the same as for Claim 1.
Regarding Claim 20, Johnson in view of Hodge discloses the limitations of Claim 18.  Johnson does not explicitly disclose but Hodge does disclose receive an electronic transaction request from the passenger device, wherein the electronic transaction request is initiated by the passenger to make an online payment corresponding to a ride fare, and wherein the ride fare is obtained from the passenger based on processing of the electronic transaction request, or control one or more in-vehicle features associated with heating, ventilation, and air conditioning (HVAC) and infotainment, based on one or more feature-related requests initiated by the passenger (¶ 0120, 0136; client device includes a "demo" mode wherein a passenger's smartphone is linked to a client device to that the smartphone mimics the actual client device; a passenger may use client device to control a limited number of operations of the vehicle, including radio volume/power and climate controls).  The motivation to combine remains the same as for Claim 1.
Claims 3-4, 6-7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hodge and Sweeny et al (PGPub 20170147959) (hereafter, “Sweeny”).
Regarding Claims 3 and 12, Johnson in view of Hodge discloses the limitations of Claims 1 and 10 respectively.  Johnson and Hodge do not explicitly disclose but Sweeny does disclose tracking, by the passenger device via the communication network, real-time ride information by way of a service application that runs on the passenger device, wherein the real-time ride information includes at least one of position information, route information, direction information, fare information, and ride distance and time information associated with an ongoing ride (¶ 0073, 0084-0085; Figs. 1A-B, 4I-K; passes control of certain AV functions to a client application running on a client device; user application can present a map showing the current location of the AV, proposed route to a destination, etc.).  
The motivation to combine the references of Johnson and Hodge remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle transportation techniques of Sweeny with the vehicle reservation system of Johnson and Hodge because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Sweeny are applicable to the base device (Johnson and Hodge), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claims 4 and 13, Johnson in view of Hodge and Sweeny discloses the limitations of Claims 3 and 12 respectively.  Johnson does not explicitly disclose but Hodge does disclose sharing, by the passenger device via the communication network, real-time travel data with one or more preferred contacts of the passenger by way of a service application, wherein the sharing is based on a sharing request initiated by the passenger (¶ 0134; passenger may connect his or her smartphone wirelessly to the client device during a ride for live-streaming video; passenger may instruct his or her smartphone to live-stream to a third-party located outside the vehicle).  Johnson and Hodge do not explicitly disclose but Sweeny does disclose wherein the real-time travel data is the real-time ride information (¶ 0073, 0084-0085; Figs. 1A-B, 4I-K; passes control of certain AV functions to a client application running on a client device; user application can present a map showing the current location of the AV, proposed route to a destination, etc.).  The motivation to combine remains the same as for Claim 3.
Regarding Claims 6 and 14, Johnson in view of Hodge discloses the limitations of Claims 1 and 10 respectively.  Johnson and Hodge do not explicitly disclose but Sweeny does disclose activating, by the passenger device via the communication network, vehicle functionality, wherein the activating is based on an activation request initiated by the passenger (¶ 0073, 0084-0085; Figs. 1A-B, 4I-K; passes control of certain AV functions to a client application running on a client device).  Johnson does not explicitly disclose but Hodge does disclose wherein the vehicle functionality comprises at least one of an image-capturing device and an audio-capturing device associated with the vehicle to capture in-vehicle activities of the vehicle (¶ 0021, 0037, 0062, 0064, 0069-0070, 0134; Figs. 1-2; audio and video modules for capturing operation of a shared vehicle).  Johnson additionally discloses wherein the vehicle is a street-hailed vehicle (¶ 0094, 0103; walk-up rentals).  The motivation to combine remains the same as for Claim 3.
	Regarding Claims 7 and 15, Johnson in view of Hodge and Sweeny discloses the limitations of Claims 6 and 14 respectively.  Johnson does not explicitly disclose but Hodge does disclose sharing, by the passenger device via the communication network, a live feed of the in-vehicle activities with one or more preferred contacts of the passenger, wherein the sharing is based on a sharing request initiated by the passenger (¶ 0134; passenger may connect his or her smartphone wirelessly to the client device during a ride for live-streaming video; passenger may instruct his or her smartphone to live-stream to a third-party located outside the vehicle).  The motivation to combine remains the same as for Claim 3.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hodge and Keating et al (PGPub 20160023636) (hereafter, “Keating”).
Regarding Claim 11, Johnson in view of Hodge discloses the limitations of Claim 10.  Johnson and Hodge do not explicitly disclose but Keating does disclose receiving, by the transportation server from at least one of the passenger device or the driver device via the communication network, the destination location specified by the passenger, wherein the destination location is located on a digital map to facilitate navigation from the current location to the destination location (¶ 0151-0153, 0158; Figs. 2, 15-17, 24; customer may use the map to input a destination; map may be used to direct the customer to the destination).  
The motivation to combine the references of Johnson and Hodge remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the transportation request functionality of Keating with the vehicle reservation system of Johnson and Hodge because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Keating are applicable to the base device (Johnson and Hodge), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hodge and Lu et al (PGPub 20180240128) (hereafter, “Lu”).  
Regarding Claim 16, Johnson in view of Hodge discloses the limitations of Claim 10.  Johnson additionally discloses receiving, by the transportation server from the passenger device via the communication network, an electronic transaction request initiated by the passenger to make an online payment corresponding to a ride fare (¶ 0118, 0120; GUI screen is configured to solicit payment information from the customer (e.g., for payment by credit card, debit card, PayPal, or the like); after receipt of the customer's payment information, the mobile device can communicate this payment information to the rental computer system).  Johnson and Hodge do not explicitly disclose but Lu does disclose wherein the ride fare is obtained from the passenger based on processing of the electronic transaction request (¶ 0016-0017, 0021; transportation service request may include request parameters such as the mode of payment; pre-authorizes the system to use the stored funding account identifier to obtain funds from the requester's account).   
The motivation to combine the references of Johnson and Hodge remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the transportation payment processing functionality of Lu with the vehicle reservation system of Johnson and Hodge because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Lu are applicable to the base device (Johnson and Hodge), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
WO 2011077137 – “Logistics Monitoring System,” Lindberg et al, describing a vehicle rental system utilizing RF tags as identifiers
US 9,442,888 – “Apparatus And Methods For Renting And Controlling Occupancy Of A Vehicle,” Stanfield et al, describing a vehicle rental system utilizing NFC tags as identifiers
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628